      Case 3:19-cv-02683-RV-MJF Document 12 Filed 10/24/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

DAWN M. SAMPSON

                      VS                     CASE NO. 3:19-CV-2683-RV-MJF

AMERICAN ELITE RECOVERY,
LLC and LAW FIRM OF KARL
FRANKOVITCH, LLC,

                           REFERRAL AND ORDER

Referred to Judge Vinson on 10/24/2019
Type of Motion/Pleading        Motion for Default Judgment Against American
Elite Recovery, LLC and Law Firm of Karl Frankovitch, LLC
Filed by:    Plaintiff         on     10/1/2019            Doc. No. 11
       Stipulated/Consented/Joint Pleading/Unopposed
Response:                      on                          Doc. No.

                                            JESSICA J. LYUBLANOVITS
                                            CLERK OF COURT
                                            /s/ Sylvia Williams
                                            Deputy Clerk


                                    ORDER

Upon consideration of the foregoing, it is ORDERED this 24th day of October, 2019,
that:
      The requested relief is GRANTED. Default Judgment shall be entered by the
    Clerk of Court.


                                  /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE
